DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities:
Page 1, line 5, “15/987,850, filed” should be - - 15/987,850, now U.S. Patent No. 10,836,299, filed - -.
Appropriate correction is required.

Claim Objections

Claim 12 is objected to because of the following informalities:
Claim 12, line 10, “the main body portion and the first rail arm” appears to be - - the main body portion and/or the first rail arm - - because one first noise reduction disk cannot abut the first sprocket between the main body portion and the first rail arm at the same time.
Claim 12, line 12, “the main body portion and the second rail arm” appears to be - - the main body portion and/or the second rail arm - - because one first noise reduction disk cannot abut the second sprocket between the main body portion and the second rail arm at the same time.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

Claims 2 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a compressible material, does not reasonably provide enablement for the material type.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  The specification recites “The noise reduction disks 120 and 122 may be made of a suitable soft material to dampen the sound of the release pawl 18 and lock pawl20 20” but doesn’t mention what the soft material is made in order to make the invention.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson (US Patent No. 2011/0119877).
Regarding claim 19, Jackson discloses a ratchet tie down comprising: 
a main body portion having a base and first and second sides extending from the base (see annotated Fig. 1A); 
a reel assembly rotatable relative to the main body portion (see annotated Fig. 1A); 
a handle assembly rotatable relative to the main body portion, the handle assembly including first and second rail arms each including an overmolded bumper covering at least a portion of a periphery of the rail arms (see annotated Fig. 1A); 
a first sprocket through which the reel assembly extends, the first sprocket disposed between the first side of the main body portion and the first rail arm and including a plurality of teeth (see annotated Fig. 1A); 
a second sprocket through which the reel assembly extends, the second sprocket disposed between the second side of the main body portion and the second rail arm and including a plurality of teeth (see annotated Fig. 1A); and 
. 
 

    PNG
    media_image1.png
    512
    879
    media_image1.png
    Greyscale


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-12, 14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11 and 13-20 of U.S. Patent No. 10,836,299. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations required of claims 1, 3, 5-12, 14 and 16-20 of the instant application are claimed in claims 1, 3-11 and 13-20, respectively, of U.S. Patent No. 10,836,299.
Allowable Subject Matter

Upon a timely filing of a terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) to overcome the nonstatutory double patenting rejection indicated herein, and rewriting pending claims 1, 3, 5-12, 14 and 16-20 to overcome the rejection(s), set forth in this Office action would be found allowable. Currently, the prior art of record fails to make obvious, the claimed and to include all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Upon a timely filing of a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome the nonstatutory double patenting rejection indicated herein, pending claims 1, 3-12 and 14-18 would be found allowable. 

Regarding claim 1, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring: 
at least one first noise reduction disk through which the reel assembly extends, the at least one first noise reduction disk being adjacent to the first sprocket; and

Regarding claim 12, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring,
at least one first noise reduction disk abutting the first sprocket between the main body portion and the first rail arm; and
at least one second noise reduction disk abutting the second sprocket between the main body portion and the second rail arm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677